In accordance with stipulation of counsel that the issues and facts are the same in all material respects as those in Stockheimer & Harder and American Foreign Industries, Inc. v. United States (58 Cust. Ct. 801, A.R.D. 218), the court found and held that cost of production, as that value is defined in section 402(f), Tariff Act of 1930, is the proper basis for the determination of the value of the merchandise involved herein and that such values were the appraised unit values, noted in red ink, less 10 percent.